FILED
                              NOT FOR PUBLICATION                           NOV 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OSCAR GONZALEZ-LOPEZ,                             No. 07-75123

               Petitioner,                        Agency No. A077-985-991

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Oscar Gonzalez-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law, Mielewczyk v. Holder, 575 F.3d 992, 994 (9th Cir. 2009), and we deny the

petition for review.

      The agency properly concluded that Gonzalez-Lopez is statutorily ineligible

for cancellation of removal because his conviction for violation of California Penal

Code § 273.5 is categorically a crime of domestic violence under 8 U.S.C.

§ 1227(a)(2)(E)(i). See 8 U.S.C. § 1229b(b)(1)(C); Banuelos-Ayon v. Holder, 611

F.3d 1080, 1083 (9th Cir. 2010); see also 8 U.S.C. § 1229a(c)(3)(B) (listing

permissible documents for proof of conviction).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-75123